In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-131 CV

____________________


SUSAN WEATHERFORD, ET AL., Appellants


V.


BRIDGESTONE/FIRESTONE, INC., ET AL., Appellees




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. B-170462




MEMORANDUM OPINION (1)
	The appellants, Susan Weatherford, Anthony Valach, Robert Block, John Frazer,
Mary Lou Roseman, Eileen Bell, Ray G. Salazar, Roger Kirstein, Jesus Ituarte, Carolyn
Sandefur, Valerie Theng Matherne, Gus Grant, Pete Lennon, Harry Dorian, Gary
McWilliams, Cindy Garza, Romelia Vazquez, David Williams, Brian Brookins, Elizabeth
Brookins, David Dodge, John Dillman, John Nicholas, Irene Padella, Jan Gadow, Mark
Breaux, Thomas McMackin, Peter B. Ford, Aaron Jordan, Richard Arnold, William R.
Holmes, John Card and Frank Allen, filed a joint motion to dismiss this appeal.  The
appellees, Bridgestone/Firestone, Inc., Bridgestone Corporation, and Terri Shields,
Individually and a Class Representative, are not opposed to the motion to dismiss.  The
Court finds that the motion is voluntarily made by the parties through their attorneys of
record prior to any decision of this Court and should be granted.  Tex. R. App. P.
42.1(a)(1).  The motion to dismiss is granted and the appeal is therefore dismissed.  All
costs are assessed against the incurring party.
			APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered March 17, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.